 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERIC CARUSO,                                       Case No.: 19-CV-1224-CAB-AHG
12                                     Plaintiff,
                                                        ORDER ON MOTIONS TO DISMISS
13   v.
14   CAVALRY PORTFOLIO SVCS et al.,                     [Doc. Nos. 11, 13, 19, 23]
15                                  Defendants.
16
17
18
19         Before the Court are Defendants Portfolio Recovery, Hunt & Henriques, Mercantile
20   Adjustments Bureau, Trans Union LLC, and Experian Information Solutions Inc.’s
21   (collectively “Defendants”) motions to dismiss Plaintiff’s complaint. [Doc. Nos. 11, 13,
22   19, 23.] The Court deems the motions suitable for determination on the papers submitted
23   and without oral argument. See S.D. Cal. CivLR 7.1(d)(1). For the reasons set forth below,
24   Plaintiff’s complaint is dismissed with leave to amend.
25         I.    BACKGROUND
26         On July 1, 2019, Plaintiff Eric Caruso proceeding pro se, filed his complaint against
27   Cavalry Portfolio Services, Portfolio Recovery, Hunt & Henriques, Mercantile
28   Adjustments Bureau, ARS National Services Inc., MRS BPO LLC, Trans Union LLC,

                                                    1
                                                                                19-CV-1224-CAB-AHG
 1   Experian Information Solutions Inc., and Equifax Information Services LLC. [Doc. No.
 2   1.] Cavalry Portfolio Services and ARS National Services Inc. have been dismissed with
 3   prejudice. [Doc. No. 32.] Defendant MRS BPO LLC has filed an answer [Doc. No. 23],
 4   and Defendant Equifax Information Services LLC filed a notice of settlement on
 5   September 19, 2019 [Doc. No. 36.]. The pending motions to dismiss Plaintiff’s complaint
 6   are made on the same or similar grounds. The complaint alleges violations under the
 7   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”); the Fair Debt
 8   Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”); the Fair Credit Reporting
 9   Act, 15 U.S.C. § 1681, et seq. (“FCRA”); the California Consumer Credit Reporting
10   Agencies Act, Cal. Civ. Code § 1785, et seq. (“CCRAA”); and the California Rosenthal
11   Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq. (“Rosenthal Act” or
12   “RFDCPA”).
13                A. Factual Allegations as to the “Credit Bureau Defendants”
14         Plaintiff categorizes Defendants Portfolio Recovery, Hunt & Henriques, and
15   Mercantile Adjustments Bureau as the “credit bureau defendants.” [Doc. No. 1 at ¶ 41.]
16   According to the complaint, the credit bureau defendants called Plaintiff’s emergency cell
17   phone number more than twenty times, many times before 8:00 a.m. and after 9:00 p.m.
18   between the dates of October 3, 2018, and July 1, 2019, often on the same business day.
19   [Id. at ¶¶ 45–47.] Plaintiff alleges that none of these calls were made for emergency
20   purposes and were made by using automatic telephone dialing system capabilities or
21   artificial or prerecorded messages or voices. [Id. at ¶¶ 48, 50.] Plaintiff also states that
22   some of the named credit bureau defendants called Plaintiff more than eighty times at all
23   hours of the day often on the same day, attempting to assert a right to enforce a consumer
24   debt allegedly owed by Plaintiff. [Id. at ¶¶ 49, 51.] Further, Plaintiff alleges that on
25   numerous occasions he demanded in writing that the credit bureau defendants provide him
26   with written “verification” and consumer debt “validation” as it pertained to any alleged
27   consumer debt, which the credit bureau defendants have ignored. [Id. at ¶ 53.] Plaintiff
28   alleges he has no business debt, and therefore the alleged debt could only have been used

                                                  2
                                                                              19-CV-1224-CAB-AHG
 1   for personal, family, or household purposes. [Id. at ¶ 59.] Plaintiff also states the “alleged
 2   debt is not [his] consumer debt” [Id. at ¶ 103], and “an alleged non-existent consumer debt
 3   he never owed.” [Id. at ¶ 125].
 4                B. Factual Allegations as to the “Credit Reporting Agency Defendants”
 5         Plaintiff categorizes Defendants Trans Union LLC and Experian Information
 6   Solutions Inc. as the “credit reporting agency defendants.” [Id. at ¶ 42.] According to the
 7   complaint, around September 2018, Plaintiff checked his consumer credit report from the
 8   credit reporting agency defendants and discovered several negative consumer credit
 9   accounts reported by the credit bureau defendants named above as well as from the credit
10   reporting agency defendants. [Id. at ¶ 143.] Plaintiff states all of these negative accounts
11   were unfamiliar to him and he was never informed by any of the furnishers or the credit
12   reporting agency defendants of their negative credit reporting activities. [Id.] Plaintiff
13   contacted all of the Defendants disputing the negative accounts and requested an
14   investigation of such.     [Id. at ¶ 144.]    After further requests for investigation, the
15   Defendants continued to report the negative accounts on his credit report and failed to
16   provide him the requested “verification” and “validation.” [Id. at ¶¶ 145–147.] Plaintiff
17   alleges he has never had any business dealings or had any accounts with any of the
18   Defendants. [Id. at ¶ 159.]
19         II.    LEGAL STANDARD
20         Under Rule 12(b)(6), a party may bring a motion to dismiss based on the failure to
21   state a claim upon which relief may be granted. A Rule 12(b)(6) motion challenges the
22   sufficiency of a complaint as failing to allege “enough facts to state a claim to relief that is
23   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). For purposes
24   of ruling on a Rule 12(b)(6) motion, the court “accept[s] factual allegations in the complaint
25   as true and construe[s] the pleadings in the light most favorable to the non-moving party.”
26   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
27         Even under the liberal pleading standard of Rule 8(a)(2), which requires only that a
28   party make “a short and plain statement of the claim showing that the pleader is entitled to

                                                    3
                                                                                  19-CV-1224-CAB-AHG
 1   relief,” a “pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
 2   elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 3   (quoting Twombly, 550 U.S. at 555). “[C]onclusory allegations of law and unwarranted
 4   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d
 5   1179, 1183 (9th Cir. 2004); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)
 6   (“[A]llegations in a complaint or counterclaim may not simply recite the elements of a
 7   cause of action, but must contain sufficient allegations of underlying facts to give fair
 8   notice and to enable the opposing party to defend itself effectively.”). “Determining
 9   whether a complaint states a plausible claim for relief . . . [is] a context-specific task that
10   requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,
11   556 U.S. at 679.
12         III.   DISCUSSION
13         Initially, each Defendant contends that Plaintiff’s claims fail as a matter of law
14   because Plaintiff improperly asserts sweeping allegations against all named Defendants
15   without specifying which Defendants committed which act, thereby failing to give proper
16   notice. The Court agrees with Defendants that Plaintiff has failed to comply with Rule 8.
17   Plaintiff’s complaint is replete with broad conclusory allegations towards all named
18   Defendants generally and fails to identify which Defendant is responsible for which alleged
19   wrongful act. Moreover, Plaintiff’s allegations of any wrongful acts consist primarily of
20   copying the statutory language under each of his claims with little to no facts offered in
21   support. Plaintiff categorizes the Defendants and then proceeds to refer to all Defendants
22   throughout the complaint with abbreviations. Plaintiff then alleges all of the Defendants
23   committed all of the alleged violations in the complaint. In some instances, the complaint
24   refers to the abbreviated entities “DCI, ICSI, CRM” which do not appear to be in reference
25   to any parties to this case. [Doc. No. 1 at ¶¶ 76, 105, 137.] Plaintiff’s generalized
26   allegations do not provide the Defendants with fair notice as to the basis of Plaintiff’s
27   claims because Defendants and the Court cannot determine which Defendants are
28   responsible for which act. “Experience teaches that, unless cases are pled clearly and

                                                    4
                                                                                 19-CV-1224-CAB-AHG
 1   precisely, issues are not joined, discovery is not controlled, the trial court’s docket becomes
 2   unmanageable, the litigants suffer, and society loses confidence in the court’s ability to
 3   administer justice.” Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000)
 4   (citations and quotations omitted).
 5         By submitting imprecise and sprawling claims, Plaintiff effectively “calls on the
 6   court to disentangle and interpret his allegations.” Kuzmicki v. Hanrahan, No. 3:17-CV-
 7   00342-RCJ-VPC, 2018 WL 2088745, at *6 (D. Nev. May 4, 2018), report and
 8   recommendation adopted, No. 3:17-CV-00342-RCJ-VPC, 2018 WL 3577246 (D. Nev.
 9   July 25, 2018). The Court is reluctant to do so. See Jacobson v. Schwartzenegger, 226
10   F.R.D. 395, 397 (C.D. Cal. 2005) (“[N]either the Court nor opposing counsel should be
11   required to expend time and effort searching through large masses of conclusory,
12   argumentative, evidentiary and other extraneous allegations in order to discover whether
13   the essentials of claims asserted can be found in such a melange.” (Silver v. Queen’s Hosp.,
14   53 F.R.D. 223, 226–27 (D. Haw. 1971)).               Accordingly, Plaintiff’s complaint is
15   DISMISSED with leave to amend to plead more precisely and coherently which
16   Defendants committed which acts that Plaintiff alleges were violations and sufficient facts
17   in support of such allegations.
18         The Court reiterates that the purpose of Federal Rule of Civil Procedure 8, and its
19   requirements that allegations be pled with sufficient specificity, is to put the opposing party
20   on notice of the wrong they allegedly committed so that they can adequately defend
21   themselves. FED. R. CIV. P. 8; see Gauvin v. Trombatore, 682 F. Supp. 1067, 1071 (N.D.
22   Cal. 1988) (lumping together of multiple defendants in one broad allegation fails to satisfy
23   notice requirement of Rule 8(a)(2)). Even if the Court were to “disentangle and interpret
24   [Plaintiff’s] allegations,” Kuzmicki, 2018 WL 2088745, at *6, Plaintiff’s allegations
25   nevertheless fail under Rule 12(b)(6) as discussed below.
26                A. The TCPA Violations
27         Plaintiff alleges violations of the TCPA against all of the credit bureau defendants.
28   [Doc. No. 1 at 16–22.] Plaintiff mostly repeats statutory language under the TCPA and

                                                    5
                                                                                 19-CV-1224-CAB-AHG
 1   refers to the credit bureau defendants’ alleged actions against all consumers seemingly
 2   nationwide. The Court finds such portions of the complaint largely unnecessary and futile.
 3   As far as Plaintiff’s allegations pertaining to him, as stated above, Plaintiff merely repeats
 4   the language under the TCPA and alleges the violations were committed by all of the credit
 5   bureau defendants generally. Plaintiff’s complaint lacks any facts pertaining to the conduct
 6   of any specific credit bureau defendant and their actions against him which could result in
 7   a sufficient TCPA claim.
 8         To successfully plead a TCPA claim, a plaintiff must allege defendant (1) called a
 9   cellular telephone number; (2) using an ATDS or an artificial or prerecorded voice; (3)
10   without the recipient’s prior express consent. 47 U.S.C. § 227(b)(1); Los Angeles Lakers,
11   Inc. v. Fed. Ins. Co., 869 F.3d 795, 804 (9th Cir. 2017) (quoting Meyer v. Portfolio
12   Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).
13         To “make” a call under the TCPA the person must either (1) directly make the call,
14   or (2) have an agency relationship with the person who made the call. See Gomez v.
15   Campbell-Ewald, Co., 768 F.3d 871, 877–79 (9th Cir. 2014). An ATDS is “equipment
16   which has the capacity to store or produce telephone numbers to be called, using a random
17   or sequential number generator.” Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954
18   (9th Cir. 2009). Under 47 U.S.C. § 227(a)(1), an ATDS is defined as “equipment which
19   has the capacity—(A) to store or produce telephone numbers to be called, using a random
20   or sequential number generator; and (B) to dial such numbers.” An ATDS “need not
21   actually store, produce, or, call randomly or sequentially generated telephone numbers, it
22   need only have the capacity to do it.” Satterfield, 569 F.3d at 951. Courts in this district
23   have taken two approaches when facing a motion to dismiss on the grounds that the
24   allegations of use of an ATDS are insufficient. See Maier v. J.C. Penney Corp., No. 13-
25   CV-0163–IEG (DHB), 2013 WL 3006415 at *3 (S.D. Cal. June 13, 2013). Under the first
26   approach, courts permit a plaintiff to make minimal allegations at the complaint stage,
27   permitting discovery to proceed on the issue of ATDS, because the information is in the
28   sole possession of the defendant. Id., citing In re Jiffy Lube Int’l Inc., Text Spam Litig.,

                                                   6
                                                                                19-CV-1224-CAB-AHG
 1   847 F.Supp.2d 1253, 1260 (S.D. Cal. 2012).            Under the second approach, factual
 2   allegations beyond mere statutory language are required which may lead to the inference
 3   that an ATDS was used. See Maier, 2013 WL 3006415 at *3.
 4          Plaintiff has failed to sufficiently allege that an ATDS was used or that there was a
 5   TCPA violation under either approach. Plaintiff’s complaint simply parrots the statutory
 6   definition of an ATDS and other provisions of the TCPA, but the Defendants would have
 7   no way of determining if they have any information in their possession with respect to such
 8   calls with Plaintiff’s conclusory and sweeping allegations. Plaintiff does not allege the
 9   phone number belonging to any of the credit bureau defendants was used to make the calls
10   to him, the content of such calls, or any circumstances that could support an inference that
11   the calls were placed with an ATDS or an artificial or prerecorded voice. Plaintiff’s
12   conclusory allegations fall short of what is required for plausibility. Iqbal, 556 U.S. at 678.
13   Accordingly, Plaintiff’s claims under the TCPA are DISMISSED with leave to amend
14   for failure to state a claim.
15                 B. The FDCPA and Rosenthal Act Violations
16          Plaintiff alleges several violations of the FDCPA against all of the credit bureau
17   defendants and violations of the Rosenthal Act against all of the Defendants. [Doc. No. 1
18   at 23–29, 36–37.]
19          The FDCPA prohibits debt collectors from engaging in abusive, deceptive, and
20   unfair practices in the collection of consumer debts. See 15 U.S.C. § 1692. “In order to
21   state a claim under the FDCPA, a plaintiff must show: 1) that he is a consumer; 2) that the
22   debt arises out of a transaction entered into for personal purposes; 3) that the defendant is
23   a debt collector; and 4) that the defendant violated one of the provisions of the FDCPA.”
24   Freeman v. ABC Legal Servs. Inc., 827 F.Supp.2d 1065, 1071 (N.D. Cal. 2011).
25          The Rosenthal Act is the California state equivalent of the Fair Debt Collection
26   Practices Act. See Cal. Civ. Code § 1788 et seq. The RFDCPA “mimics or incorporates
27   by reference the FDCPA’s requirements . . . and makes available the FDCPA’s remedies
28   for violations.” Riggs v. Prober & Raphel, 681 F.3d 1097, 1100 (9th Cir. 2012). The

                                                    7
                                                                                 19-CV-1224-CAB-AHG
 1   RFDCPA states that “every debt collector collecting or attempting to collect a consumer
 2   debt shall comply with the provisions of Sections 1692b to 1692j” of the FDCPA. Cal.
 3   Civ. Code § 1788.17. To establish a violation of the RFDCPA, a plaintiff must show (1)
 4   the defendant was attempting to collect a “consumer debt,” (2) the defendant was a “debt
 5   collector,” (3) the plaintiff was a “debtor,” and (4) the defendant’s collection activities
 6   violated the FDCPA and thus the RFDCPA. See Cal. Civ. Code § 1788.17.
 7         Plaintiff’s FDCPA and Rosenthal Act claims fail for several reasons. First, Plaintiff
 8   states all Defendants are debt collectors, but fails to allege any facts to support such a
 9   conclusion. A “debt collector” is “any person who uses any instrumentality of interstate
10   commerce or the mails in any business the principal purpose of which is the collection of
11   any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed
12   or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6). Plaintiff fails to
13   provide any factual basis from which the Court could plausibly infer that the Defendants’
14   principal purpose is the collection of debts or that either Defendant regularly collects or
15   attempts to collect debts owed or due to another. Nor does Plaintiff provide facts to infer
16   the alleged debt at issue was owed or due to another.
17         Plaintiff also fails to set forth any factual allegations to suggest that any Defendant
18   engaged in conduct prohibited by the FDCPA or Rosenthal Act beyond mere conclusory
19   allegations repeating the provisions under each statute. Again, because Plaintiff fails to
20   identify which Defendants made which calls or any factual content of such calls the
21   Defendants in this case would be unable to defend themselves as to Plaintiff’s conclusory
22   allegations. Defendants would be unable to determine whether or not calls were made at
23   any unusual time or place, whether calls were made with the intent to annoy, abuse, or
24   harass, or whether calls were made without meaningful disclosure of identity. Further,
25   Plaintiff has not alleged any false, deceptive, or misleading representation was made by
26   any of the Defendants in such calls.
27         Lastly, Plaintiff’s allegations regarding the debt at issue are insufficient. A “debt”
28   is defined as “any obligation or alleged obligation of a consumer to pay money arising out

                                                    8
                                                                                 19-CV-1224-CAB-AHG
 1   of a transaction in which the money, property, insurance, or services which are the subject
 2   of the transaction are primarily for personal, family, or household purposes, whether or not
 3   such obligation has been reduced to judgment.” 15 U.S.C. § 1692a(5). Proving the
 4   existence of a “debt” is a “threshold” issue in every FDCPA action. Turner v. Cook, 362
 5   F.3d 1219, 1226–27 (9th Cir. 2004). Here, Plaintiff first states that “[t]he same consumer
 6   business debt[s] allegedly owed to all of the defendant’s [sic] herein arose out of a
 7   transaction that was primarily for personal, family, or household purposes.” [Doc. No. 1
 8   at ¶ 58.] Then, Plaintiff states the “alleged debt is not [his] consumer debt” [Id. at ¶ 103],
 9   and “an alleged non-existent consumer debt he never owed.” [Id. at ¶ 125]. Plaintiff’s
10   allegations are contradictory and provide no factual basis to infer that the debt at issue was
11   indeed an obligation arising out of a transaction primarily for personal, family, or
12   household purposes as required under the FDCPA and Rosenthal Act.
13         Accordingly, Plaintiff’s claims under the FDCPA and Rosenthal Act are
14   DISMISSED with leave to amend for failure to state a claim.
15                C. The FCRA Violations
16         Plaintiff alleges violations of the FCRA pursuant to 15 U.S.C. § 1681 against all of
17   the Defendants except counts X and XI which he alleges against only the credit reporting
18   agency defendants. [Doc. No. 1 at 30–34, 37–39.]
19                       1. § 1681s-2
20         The FCRA aims to “ensure fair and accurate credit reporting, promote efficiency in
21   the banking system, and protect consumer privacy.” Safeco Ins. Co. of Am. v. Burr, 551
22   U.S. 47, 52 (2007). The FCRA imposes duties on “furnishers” as well as imposing
23   responsibilities on the consumer reporting agencies. See 15 U.S.C. § 1681s-2; Gorman v.
24   Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009) (“Section 1681s-2 sets
25   forth ‘[r]esponsibilities of furnishers of information to consumer reporting agencies.’”).
26   Section 1681s-2(b) imposes obligations on furnishers that are “triggered ‘upon notice of
27   dispute’ – that is, when a person who furnished information to a [consumer reporting
28   agency] receives notice from the [consumer reporting agency] that the consumer disputes

                                                   9
                                                                                19-CV-1224-CAB-AHG
 1   the information.” Gorman, 584 F.3d at 1154. Pursuant to section 1681s-2(b)(1), after
 2   receiving notice of a dispute, a furnisher must “conduct an investigation with respect to the
 3   disputed information” among other responsibilities.         15 U.S.C. § 1681s-2(b)(1)(A).
 4   “[T]hese duties arise only after the furnisher receives notice of dispute from a [consumer
 5   reporting agency]; notice of dispute received directly from the consumer does not trigger
 6   furnishers’ duties under subsection (b).” Gorman, 584 F.3d at 1154.
 7         The credit reporting agency defendants are not furnishers of information; rather, they
 8   are consumer reporting agencies as defined by § 1681a(f) of the FCRA. Accordingly,
 9   Plaintiff’s claims under § 1681s-2 of the FCRA as to the credit reporting agency defendants
10   Trans Union, LLC and Experian Information Solutions Inc. are DISMISSED with
11   prejudice. As to the credit bureau defendants, Plaintiff alleges he sent notices of disputes
12   to all of the named Defendants but does not allege sufficient facts to support an inference
13   that any of the Defendants received a notice of dispute from a credit reporting agency as
14   required. Accordingly, Plaintiff’s claims under § 1681s-2(b) are DISMISSED with leave
15   to amend for failure to state a claim. Section 1681s-2(a) also imposes duties upon
16   furnishers of information. However, there is no private right of action under section 1681s-
17   2(a); a violation of this section can be pursued only by federal or state officials, and not by
18   a private party. See 15 U.S.C. § 1681s-2(c)(1); Gorman, 584 F.3d at 1162. Accordingly,
19   Plaintiff’s claims under 15 U.S.C. § 1681s-2(a) are DISMISSED with prejudice.
20                       2. § 1681b
21         “The FCRA imposes civil liability on any person who obtains a consumer report for
22   an impermissible purpose.” Thomas v. Fin. Recovery Servs., No. EDCV 12-1339 PSG
23   (Opx), 2013 WL 387968, at *3 (C.D. Cal. Jan. 31, 2013); see also 15 U.S.C. § 1681b.
24   Thus, to survive a motion to dismiss on a section 1681b claim, “the plaintiff must allege
25   facts that, if proven, would establish that the defendant did not have a permissible purpose
26   for obtaining the credit report at issue.” Thomas, 2013 WL 387968 at *4. “[B]are
27   allegations that the defendant did not have a permissible purpose for obtaining a credit
28   report, without more, are insufficient.” Id. “Merely reciting each of the permissible

                                                   10
                                                                                 19-CV-1224-CAB-AHG
 1   circumstances and denying that they apply is similarly inadequate.” Id.
 2         Here, Plaintiff fails to allege sufficient facts to support a reasonable inference that
 3   any Defendant obtained his consumer report for an impermissible purpose. Plaintiff merely
 4   alleges the Defendants did not have a permissible purpose because he never had any
 5   business dealings or accounts with defendants. “However, a credit report can be accessed
 6   without a consumer’s permission for other ‘permissible purposes’ under the FCRA.” Jones
 7   v. Best Serv. Co., No. CV 14-9872 SS, 2017 WL 490902, at *8 (C.D. Cal. Feb. 6, 2017);
 8   see also Perretta v. Capital Acquisitions & Mgmt. Co., No. C-02-05561 RMW, 2003 WL
 9   21383757, at *5 n.7 (N.D. Cal. May 5, 2003) (noting that “section 1681b does not appear
10   to require the existence of a debtor-creditor relationship for a party to lawfully acquire a
11   consumer report”). Plaintiff’s complaint “offers no factual basis to infer what purpose—
12   permissible or impermissible—[defendants] had in making” inquiries on his credit report,
13   and therefore it does not allege a plausible claim that defendants’ purposes for obtaining
14   his credit report were impermissible. Perez v. Portfolio Recovery Assocs., LLC, No. CIV.
15   12-1603 JAG, 2012 WL 5373448, at *2 (D.P.R. Oct. 30, 2012); see also Twombly, 550
16   U.S. at 570. Accordingly, Plaintiff’s claims under § 1681b are DISMISSED with leave
17   to amend for failure to state a claim.
18                       3. §§ 1681e and 1681i
19         15 U.S.C. § 1681e provides that “[w]henever a consumer reporting agency prepares
20   a consumer report it shall follow reasonable procedures to assure maximum possible
21   accuracy of the information concerning the individual about whom the report relates.” 15
22   U.S.C. § 1681e(b). Pursuant to 15 U.S.C. § 1681i, if the completeness or accuracy of any
23   item of information contained in a consumer’s file at a consumer reporting agency is
24   disputed by the consumer and the consumer notifies the agency directly, or indirectly
25   through a reseller, of such dispute, the agency shall, free of charge, conduct a reasonable
26   reinvestigation to determine whether the disputed information is inaccurate and record the
27   current status of the disputed information . . . before the end of the 30-day period beginning
28   on the date on which the agency receives the notice of the dispute from the consumer or

                                                   11
                                                                                19-CV-1224-CAB-AHG
 1   reseller. 15 U.S.C. § 1681i(a)(1)(A).
 2         Both provisions require Plaintiff to make a prima facie showing of inaccurate
 3   reporting. See Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 890 (9th Cir. 2010)
 4   (quoting Dennis v. BEH-1, LLC, 520 F.3d 1066, 1069 (9th Cir. 2008)) (addressing § 1681i);
 5   Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995) (citing
 6   Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1156 (11th Cir. 1991))
 7   (addressing §1681e(b)). “[A]n item on a credit report can be ‘incomplete or inaccurate’ . .
 8   . ‘because it is patently incorrect, or because it is misleading in such a way and to such an
 9   extent that it can be expected to adversely affect credit decisions.’” Carvalho, 629 F.3d at
10   890 (quoting Gorman, 584 F.3d at 1163 (9th Cir. 2009)).
11         Plaintiff vaguely alleges that the credit reporting agency defendants failed to delete
12   inaccurate information on his credit report but fails to allege what account(s) or what
13   information was inaccurate. Plaintiff also fails to allege when and how he notified the
14   credit reporting agency defendants of any specific inaccuracy. Plaintiff’s allegations are
15   devoid of any factual basis to support an inference that the credit reporting agency
16   defendants reported any specific inaccurate information or failed to use reasonable
17   procedures to assure the accuracy of information contained in his credit report.
18   Accordingly, Plaintiff’s claims under §§ 1681e and 1681i are DISMISSED with leave to
19   amend for failure to state a claim.
20                D. The CCRAA Violations
21         Plaintiff alleges violations of the CCRAA against all of the Defendants but fails to
22   cite to any specific provision under the CCRAA. [Doc. No. 1 at 34–36.]
23         The CCRAA provides that “[a] person shall not furnish information on a specific
24   transaction or experience to any consumer credit reporting agency if the person knows or
25   should know the information is incomplete or inaccurate.” Cal. Civ. Code § 1785.25(a).
26   In order to state a claim for violation of the CCRAA, the plaintiff must demonstrate “that
27   an actual inaccuracy exist[s].” Carvalho, 629 F.3d at 890. Information is inaccurate if it
28   is “patently incorrect” or “misleading in such a way and to such an extent that it can be

                                                  12
                                                                               19-CV-1224-CAB-AHG
 1   expected to adversely affect credit decisions.” Id. at 891. Because the CCRAA is
 2   “substantially based on the federal Fair Credit Reporting Act (“FCRA”), judicial
 3   interpretation of the federal provisions is persuasive authority and entitled to substantial
 4   weight when interpreting the California provisions. Id. at 889 (citations omitted).
 5         As discussed above, Plaintiff fails to allege what account(s) or what information, if
 6   any, was inaccurate. Plaintiff presents no facts alleging when and how he notified each of
 7   the Defendants or what if any specific inaccuracy. Plaintiff’s allegations are devoid of any
 8   factual basis to support an inference that the Defendants reported any specific inaccurate
 9   information or failed to use reasonable procedures to assure the accuracy of information
10   contained in his credit report. Accordingly, Plaintiff’s claims under the CCRAA are
11   DISMISSED with leave to amend for failure to state a claim.
12         IV.    CONCLUSION
13         For the foregoing reasons, the Court GRANTS Defendants’ motions to dismiss
14   Plaintiff’s complaint. Plaintiff’s claims under § 1681s-2 of the FCRA as to the credit
15   reporting agency defendants Trans Union, LLC and Experian Information Solutions Inc.
16   and Plaintiff’s claims under 15 U.S.C. § 1681s-2(a) as to all Defendants are DISMISSED
17   with prejudice. Plaintiff’s remaining claims are DISMISSED with leave to amend.
18   Plaintiff is cautioned that if his First Amended Complaint does not cure the deficiencies
19   identified in this Order, his claims may be dismissed with prejudice and without leave to
20   amend. The First Amended Complaint shall be filed within thirty (30) days of this Order.
21         It is SO ORDERED.
22   Dated: September 30, 2019
23
24
25
26
27
28

                                                  13
                                                                              19-CV-1224-CAB-AHG
